DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant elected invention 1, claim 1-15 and species 1 fig.2 1-2 and 4-15 without traverse on July 20th 2021. However, during examination, it is realized that claims 6-12 are not read on Species 1, such claims 3, 6-12 and 16-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected Species. 
Applicant disagree with the examiner’s assessment on withdrawing claims 6-12.

Applicant’s argument :”… Claim 6 recites that the double axicon is composed of a first planar axicon and a second planar axicon. Applicant elected the species of Fig 2, which depicts a Galileo axicon. A Galileo axicon can be monolithic, as recited in claim 4, or comprise two separate components, as recited in claim 6. See p. 8, I. 16 - p. 9, I. 11. Accordingly, an election of the Galileo axicon of Fig. 2 includes the monolithic or the two-part axicon embodiments. Applicant requests that claims 6-12 be rejoined…” in Remark Page 1.
Examiner’s response: The applicant's arguments above are not persuasive, because:
It is noted that Species 1, fig. 2 clearly shown in the figure that the double axicon in fig. 2 is a monolithic double axicon, even in the specification Page 15/24, line 14-17 disclosed that such double axicon is  a monolithic double axicon for fig.2.
	Also, 
the applicant is referred to MPEP 809.02 (a), which states the requirements for an election of species requirement.  Note especially section (B) which states that “the species are preferably identified as the species of figures 1, 2, and 3” and that the distinguishing characteristics of the species should be states only “in the absence of distinct figures of examples”.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The requirement is still deemed proper and is therefore made FINAL.

	Claims Status:
	Claims 1-15 are pending.
	Claims 16-25 are cancelled.
	Claims 1-2, 4 and 13 are amended.
	Claims 3 and 6-12 are withdrawn from consideration.
	Claims 1-2, 4-5 and 13-15 are being examined as follow:

Claim Objections
Claims 3 and 6-12 are objected to because of the following informalities:  
Claims 3 and 6-12 are in incorrect claims status, they should be in Withdrawn claims status.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al (US2015/0166393A1 newly cited), in view of TAKEHISA et al (US2015/0293460A1 newly cited).
Regarding claim 1, Marjanovic discloses a device (refer to fig.1) for the laser-based separation of a transparent, brittle workpiece (refer to “glass”, fig.1), comprising
a laser that emits a laser beam (refer to “laser beam”, fig.1) with an intensity IL along an optical axis (refer to how the optics line up in a straight line in fig.1), and an optical device (refer to “optics to create line focus” in fig.1), 
wherein the optical device (refer to “optics to create line focus” in fig.1) has at least one axicon (refer to “axicon” annotated in fig.1), 
wherein the axicon (refer to “axicon” annotated in fig.1) has an entrance surface (refer as “entrance surface” annotated in fig.1) and the optical device (refer to “optics to create line focus” in fig.1) has an exit surface (refer as “exit surface” annotated in fig.1), 
wherein the laser beam (refer to “laser beam”, fig.1) splits into a ring beam  (refer to “ring beam” annotated in fig.1) after passing the entrance surface (refer as “entrance surface” annotated in fig.1), 
wherein the intensity IL in the axicon (refer to “axicon” annotated in fig.1) is less than the threshold intensity Is of the material of the axicon (refer to “axicon” annotated in fig.1) (it is noted, that it is inherent that the intensity lL must be less than the threshold intensity ls of the material of the axicon or else Marjanovic’s invention would not be operatable, because if intensity lL is greater than the threshold intensity ls of the material of the axicon, the axicon would have been damage by the laser beam and render the device inoperable), and 
refer as “exit surface” annotated in fig.1) is such that a line focus (refer to “line focus”, fig.1) and a length Lf  (refer to “focus length” annotated in fig.1) arises in a direction of the laser beam (refer to “laser beam”, fig.1) after the exit surface (refer as “exit surface” annotated in fig.1).

    PNG
    media_image1.png
    642
    662
    media_image1.png
    Greyscale

However, Marjanovic does not explicitly discloses a double axicon splitting a laser beam into a ring beam.
TAKEHISA discloses a double axicon (axicon meniscus lens 51, fig.5) splitting a laser beam (beam 50, fig.5) into a ring beam (refer to the split beams 50 after axicon meniscus lens 51, fig.5).

    PNG
    media_image2.png
    455
    645
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Marjanovic’s axicon with TAKEHISA double axicon, in order to provide reduce effect of foreign substances the scattering the beam’s light (refer to Paragraph 0058 cited: “…the amounts of the scattering light generated from the same foreign substances are almost constant irrespective of the direction that the pellicle film inclines. Accordingly, stable detection sensitiveness is obtained…”).

	Regarding claim 2, the modification of Marjanovic and TAKEHISA discloses substantially all features set forth in claim 1, Marjanovic does not discloses wherein the double axicon has an inwardly directed conical entrance surface and an outwardly directed conical exit surface.
	TAKEHISA further discloses wherein the double axicon (axicon meniscus lens 51, fig.5) has an inwardly directed conical entrance surface (refer to the entrance surface of axicon meniscus lens 51, fig.5) and an outwardly directed conical exit surface (refer to the exit surface of axicon meniscus lens 51, fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Marjanovic’s axicon with TAKEHISA double axicon, in order to provide reduce effect of foreign substances the scattering the beam’s light (refer to Paragraph 0058 cited: “…the amounts of the scattering light generated from the same foreign substances are almost constant irrespective of the direction that the pellicle film inclines. Accordingly, stable detection sensitiveness is obtained…”).

Regarding claim 4, the modification of Marjanovic and TAKEHISA discloses substantially all features set forth in claim 1, Marjanovic does not discloses wherein the double axicon  is monolithic.
TAKEHISA further discloses wherein the double axicon (axicon meniscus lens 51, fig.5) is monolithic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Marjanovic’s axicon with TAKEHISA double axicon, in order to provide reduce effect of foreign substances the scattering the beam’s light (refer to Paragraph 0058 cited: “…the amounts of the scattering light generated from the same foreign substances are almost constant irrespective of the direction that the pellicle film inclines. Accordingly, stable detection sensitiveness is obtained…”).

Regarding claim 5, the modification of Marjanovic and TAKEHISA discloses substantially all features set forth in claim 4, Marjanovic or TAKEHISA does not explicitly disclose the double axicon has a refractive index of 1.35≤na ≤1.9.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double axicon has a refractive index of 1.35≤na ≤1.9, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, in order to provide different refractive angle according to desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Marjanovic or TAKEHISA’s teaching.

Regarding claim 13, the modification of Marjanovic and TAKEHISA discloses substantially all features set forth in claim 1, Marjanovic or TAKEHISA does not explicitly disclose after the laser beam passes the optical device, the laser beam has an aperture angle ß with 5o≤ß≤20o.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify after the laser beam passes the optical device, the laser beam has an aperture angle ß with 5o≤ß≤20o, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, in order to provide different focusing angle according to desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Marjanovic or TAKEHISA’s teaching.

Regarding claim 14, the modification of Marjanovic and TAKEHISA discloses substantially all features set forth in claim 1, Marjanovic further discloses the exit surface (refer as “exit surface” annotated in fig.1) of the optical device (refer to “optics to create line focus” in fig.1) is part of a lens (refer to “focus lens” annotated in fig.1) for focusing the ring beam (refer as “ring beam” annotated in fig.1).

Regarding claim 15, the modification of Marjanovic and TAKEHISA discloses substantially all features set forth in claim 14, Marjanovic further discloses the lens (refer to “focus lens” annotated in fig.1) is a convergent (refer to the beam convergent in fig.1) lens.

Response to Amendment
With respect to the Claim Objection: the applicant’s amendment filed on November 30th 2021 that overcame the Claim Objection in the previous office action. However, examiner raised new claim objection due to none-election species.
With respect to the Rejection 112b: the applicant’s amendment filed on November 30th 2021 that overcame the Rejection 112b in the previous office action.
Response to Argument
Applicant's arguments filed November 30th 2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In the interest of compact prosecution and anticipation of argument, examiner would like to address one of the applicant’s argument below:
Applicant’s argument: “…Claim 1 further recites, in part, that the intensity IL of the laser beam in the double axicon is less than the threshold intensity Is of the material of the double axicon. 
Unlike Mori, the function of the double axicon of the present invention is that by selecting the energy of the laser, the refractive index of the double axicon, and the axicon angle of the entrance surface, the intensity of the laser beam IL within the double axicon can be set to be less than the threshold intensity Is of the material of the double axicon so that the material of the double axicon is not destroyed when the laser beam passes through (see present application, p. 4 last paragraph to p. 5, first paragraph). This property is not inherent in Mori…” in Remark Page 3.
Examiner’s responses:  The applicant's arguments above are not persuasive, because:
It is noted the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, there is no limitation related to “…, the function of the double axicon of the present invention is that by selecting the energy of the laser, the refractive index of the double axicon, and the axicon angle of the entrance surface, the intensity of the laser beam IL within the double axicon can be set to be less than the threshold intensity Is of the material of the double axicon so that the material of the double axicon is not destroyed when the laser beam passes through (see present application, p. 4 last paragraph to p. 5, first paragraph)…” is cited in the rejected claim 1. The claim is merely citing: “…wherein the intensity IL in the double axicon is less than the threshold intensity IS of the material of the double axicon…”, such that the Examiner rejection in the previous or the current rejection  on claim 1 that related to this limitation is well within reasonable interpretation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        December 26th 2021
/JOEL M ATTEY/Primary Examiner, Art Unit 3763